 In the Matter of F. STRAUSS AND SON, INC., EMPLOYERandINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AFL, TRUCK DRIVERS LOCAL UNION 568,PETITIONERCase No. 15-RC-140.-Decided October 28, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.The Employer contends that a subdivision of the Petitioner,herein referred to as the Monroe branch, is the real party in interest inthis proceeding, and that, as it is not in compliance with Section 9(f), (g), and (h) of the Act, the petition should be dismissed.In support of its contention, the Employer states that the Monroebranch has power to make its own contracts, hold monthly or specialmeetings, handle grievances, elect its own officers, and conduct all ofits own affairs insofar as they pertain directly to the Employer'sMonroe plant.We do not agree with the Employer that the facts establish thatthe Monroe branch is the true party in interest.The evidence dis-closes that the Monroe branch is one of several units established bythe Petitioner in towns of northern Louisiana, Texas, and Mississippi*ChairmanHerzog andMembers Houston and Gray.80 N. L. R. B., No. 9.26 F. STRAUSS AND SON, INC.27in order to facilitate its work.This branch operates merely as anadministrative unit of the Petitioner in its collective bargaining nego-tiations with the Employer.Through a self-appointed committee, itprovides its own procedure for negotiation of contracts and the han-dling of minor grievances and other matters pertaining to the Employ-er's plant.Only the Petitioner's officers, however, are entitled toexecute contracts with the employers.There is nothing in the recordto show that the Petitioner is not the actual representative of the Em-ployer's employees, or that it is acting as a front for a noncomplyingunion.Under these circumstances we find that the Petitioner is seek-ing certification in its own behalf, and is the real party in interest.,,It is therefore unnecessary for the Monroe branch to comply separatelywith the provisions of Section 9 (f), (g), and (h) of the Act.Accordingly, we find that a question affectingcommerce exists con-cerning the representation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All drivers, warehousemen and helpers, cold-storage mechanics,truck mechanics, and janitors based at Monroe, Louisiana, but exclud-ing allwine bottlers, office employees,managers,salesmen, sales man-agers,other employees not based at Monroe, Louisiana, and supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-posesof collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehiredor rein-stated prior to the date of the election, and also excluding employees'Matter of McGraw-Curran Lumber Co., Inc.,79 N. L.R. B. 705;Matter of Missis-sippi Products,Inc.,78 N. L. R. B. 873. Cf.Matter of Lane Wclls Company,79 N. L. R. B.252. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDon strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL, TruckDrivers Local Union568.